EXHIBIT 10.21

 

NOTICE OF GRANT OF STOCK    CALLAWAY GOLF COMPANY OPTION AND OPTION AGREEMENT   
ID: 95-3797580    2180 RUTHERFORD ROAD    CARLSBAD, CA 92008 GEORGE FELLOWS   
PLAN: 2004 INCENTIVE PLAN

1. Grant of Option. Effective January 29, 2009 (“Effective Date”), you have been
granted a Non-qualified Stock Option (“Option”) to buy shares of Callaway Golf
Company (the “Company”) common stock upon the following terms:

 

SHARES

   EXERCISE PRICE    SCHEDULED VESTING DATE    SCHEDULED EXPIRATION DATE

193,039

   $ 7.85    January 29, 2010    January 29, 2019

193,039

   $ 7.85    January 29, 2011    January 29, 2019

193,039

   $ 7.85    January 29, 2012    January 29, 2019

The Option is granted to you pursuant to the terms and conditions of this Notice
of Grant of Stock Option and Option Agreement (this “Agreement”), and the
Company’s 2004 Incentive Plan (as amended and restated from time to time, the
“Plan”), the provisions of which Plan are by this reference incorporated in this
Agreement. In the event of any conflict between the provisions of the Plan and
the provisions of this Agreement, the provisions of the Plan shall be
controlling. The Company has provided you with a copy of the Plan and a
prospectus for the Plan. Capitalized terms not otherwise defined in this
Agreement, including Exhibit A attached hereto, will have the meanings ascribed
to them in the Plan.

The exercise price must be paid in the form of cash, unless otherwise determined
by the Board of Directors or a designated Board committee (the “Board”), in its
sole discretion. Upon exercise of the Option, you must pay in the form of a
check or cash or other cash equivalents to the Company any such additional
amount as the Company determines that it is required to withhold under
applicable laws in respect of such exercise. In this regard, you authorize the
Company and/or its Affiliate to withhold all applicable tax-related items
legally payable by you from your wages or other cash compensation paid to you by
the Company and/or its Affiliate or from proceeds of the sale of shares of
Common Stock. Alternatively, or in addition, if permissible under local law, the
Company may (1) sell or arrange for the sale of shares of Common Stock that you
acquire to meet the withholding obligation for tax-related items, and/or
(2) withhold from the shares of Common Stock otherwise issuable to you upon the
exercise of the Option that number of shares having an aggregate Fair Market
Value (as defined in the Plan), determined as of the date the withholding tax
obligation arises, equal to the amount of the total withholding tax obligation;
provided, however, that, the number of shares so withheld shall not have an
aggregate Fair Market Value in excess of the minimum required withholding. You
acknowledge that the ultimate liability for all tax-related items legally due by
you is and remains your responsibility and that Company and/or its Affiliate
(a) makes no representations or undertakings regarding the treatment of any
tax-related items in connection with any aspect of the option grant,



--------------------------------------------------------------------------------

including the grant, vesting or exercise of the option, the subsequent sale of
shares of Common Stock acquired pursuant to such exercise and the receipt of any
dividends; and (b) do not commit to structure the terms of the grant or any
aspect of the Option to reduce or eliminate your liability for tax-related
items.

2. Vesting. Subject to Section 3 (Term and Termination) and Section 4
(Cancellation, Forfeiture and Rescission) of this Agreement, and subject to the
accelerated vesting provisions, if any, set forth in any employment agreement
between you and the Company or its Affiliate, as the same may be amended,
modified, extended or renewed from time to time, the Option shall vest in
accordance with the vesting schedule set forth above subject to your Continuous
Service through the applicable vesting dates. The Board may, in its discretion,
accelerate the vesting schedule (in which case it may impose whatever conditions
it considers appropriate on the accelerated portion). In addition, the entire
Option shall vest and become exercisable immediately prior to any Change in
Control, if you are in the Continuous Service of the Company or its Affiliate at
that time (or if you are not in such Continuous Service at that time but had
remained in such Continuous Service through December 15, 2011),, provided,
however, that the Board of Directors, in its sole discretion, may provide that
such Option does not vest and become exercisable immediately prior to any such
Change in Control, and instead provide that the Option shall be assumed or that
an equivalent option or right shall be substituted by a successor company, in
which case the amount and price of such assumed or substituted option shall be
determined by adjusting the amount and price of the Option consistent with the
terms of the transaction giving rise to the Change in Control. Notwithstanding
the foregoing, if the Board elects to provide that the Option does not vest in
connection with a Change in Control and your Continuous Service is terminated
for any reason within one year following such Change in Control, then the entire
assumed or substituted option shall vest and become exercisable immediately upon
such termination of your Continuous Service. For purposes hereof, “Change in
Control” shall have the meaning set forth in Exhibit A attached hereto.

3. Term and Termination. Except as otherwise provided in this section, and
subject to Section 2 (Vesting) and Section 4 (Cancellation, Forfeiture and
Rescission), if you cease for any reason (including death) to provide Continuous
Service to the Company or its Affiliate, that portion of the Option which has
not yet vested shall be immediately terminated and that potion of the Option
which has vested shall expire on the earlier of (i) the scheduled expiration
date set forth above or (ii) one (1) year from the date on which you cease to
provide Continuous Service to the Company or its Affiliate. Notwithstanding the
preceding sentence, if you provide Continuous Service to the Company or its
Affiliates through December 15, 2011, then subject to Section 2 (Vesting) and
Section 4 (Cancellation, Forfeiture and Rescission) hereof and subject to the
conditions set forth in (A) – (D) below, the Option shall continue to vest in
accordance with the vesting schedule set forth above despite any subsequent
termination of such Continuous Service and the Option shall expire on the
earlier of (i) the scheduled expiration date set forth above or (ii) in the case
of an Option that has vested, three (3) years from the date on which you cease
to provide Continuous Service to the Company or its Affiliate for any reason
including death, all of which shall be provided and only for so long as you
(A) execute and deliver a fully effective release in the form attached hereto as
Exhibit B within sixty (60) days after the date of termination of Continuous
Service, (B) choose not to engage in any business or venture that competes with
the business of the Company or any of its affiliates, (C) do not harm, injure or
disparage the Company or its directors, officers, employees, agents affiliates,
vendors, products, customers or their successors, and (D) continue to comply
with your post-termination obligations under any applicable employment agreement
or other agreement with the Company.

 

2.



--------------------------------------------------------------------------------

4. Cancellation, Forfeiture and Rescission.

(a) If during your Continuous Service or during any period thereafter that you
are receiving Special Severance from the Company, you directly or indirectly
disclose or misuse any confidential information or trade secrets of the Company
then:

(1) any unexercised portion of the Option is automatically cancelled as of the
date you first committed the act or acts described above (the “Cancellation
Date”); and

(2) any exercise of all or any portion of the Option exercised on or after the
Cancellation Date or during the “Look-Back Period” preceding the Cancellation
Date shall be rescinded, and you shall be required to pay to the Company, within
ten days of receiving written notice from the Company, the amount of any gain
realized as the result of any such rescinded exercise (the “Option Gain”).

The Company shall notify you in writing of any such rescission within two years
of any such exercise. If you are still providing Continuous Service on the
Cancellation Date, the “Look-Back Period” is ninety days. If you are no longer
providing Continuous Service on the Cancellation Date, the “Look-Back Period” is
the longer of ninety days or the number of days elapsed from the date of
termination of your Continuous Service to the Cancellation Date. For purposes of
this Agreement, an “indirect” use of the Company’s confidential information or
trade secrets shall be presumed to have occurred if you take a comparable
position with a competitor in which case you shall have the burden of proving
that no use or disclosure of confidential information or trade secrets occurred
or will occur. For purposes of this Agreement, and in the absence of proof of
actual gain on the date of exercise, “Option Gain” shall mean the New York Stock
Exchange closing price on the date of exercise minus the exercise price of the
Option, multiplied by the number of shares you purchased upon the exercise,
without regard to any subsequent market price decrease or increase.

(b) In lieu of paying to the Company any Option Gain required to be paid to
Company pursuant to this Section 4, you may return to the Company the number of
shares purchased upon exercise of the Option. You hereby agree that the Company
may set off against any amount the Company may now or hereafter owe you the
amount of any Option Gain required to be paid by you to Company under this
Section 4. This Section 4 does not limit any other legal or equitable remedy
available to the Company. As a condition of each exercise of all or any portion
of the Option, you will be required to certify to the Company on a form of
notice of exercise acceptable to the Company that you have not committed any of
the acts described in paragraph (a) above.

You acknowledge that you have read each provision of this Section 4 and have had
an opportunity to ask questions with respect to this Section. You acknowledge
that you understand that the Company is granting the Option subject to the terms
of this Section 4.

             (Optionee)

 

3.



--------------------------------------------------------------------------------

5. Nature of Grant. In accepting the grant, you acknowledge that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;

(b) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past, and
all decisions with respect to future option grants, if any, will be at the sole
discretion of the Company;

(c) your participation in the Plan shall not create a right to Continued Service
with the Company or an Affiliate and shall not interfere with the ability the
Company or an Affiliate to terminate your service relationship at any time with
or without cause;

(d) you are voluntarily participating in the Plan;

(e) the Option is an extraordinary benefit and is not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or an Affiliate;

(f) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty, and if the underlying shares of Common Stock
do not increase in value, the Option will have no value, and if you exercise
your Option and obtain shares of Common Stock, the value of those shares of
Common Stock acquired upon exercise may increase or decrease in value, even
below the exercise price; and

(g) in consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option or shares of Common Stock purchased through exercise of
the Option resulting from termination of your Continuous Service by the Company
or an Affiliate (for any reason whatsoever and whether or not in breach of local
labor laws) and you irrevocably release the Company and its Affiliates from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, you shall be deemed irrevocably to have waived your entitlement to
pursue such claim.

6. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Option granted under and participation in
the Plan or future options that may be granted under the Plan by electronic
means or to request your consent to participate in the Plan by electronic means.
You hereby consent to receive such documents by electronic delivery and, if
requested, to agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

7. Taxable Event. You acknowledge that the issuance of the Option shares will
have significant tax consequences to you and you are hereby advised to consult
with your own tax advisors concerning such tax consequences. A general
description of the U.S. federal income tax consequences related to option awards
is set forth in the Plan Prospectus.

 

4.



--------------------------------------------------------------------------------

8. Amendment. This Agreement may be amended only by a writing executed by the
Company and you which specifically states that it is amending this Agreement.
Notwithstanding the foregoing, this Agreement may be amended solely by the Board
by a writing which specifically states that it is amending this Agreement, so
long as a copy of such amendment is delivered to you, and provided that no such
amendment adversely affecting your rights hereunder may be made without your
written consent. Without limiting the foregoing, the Board reserves the right to
change, by written notice to you, the provisions of this Agreement in any way it
may deem necessary or advisable to carry out the purpose of the grant as a
result of any change in applicable laws or regulations or any future law,
regulation, ruling, or judicial decision, provided that any such change will be
applicable only to rights relating to that portion of the Option which is then
subject to restrictions as provided herein.

9. Miscellaneous.

(a) The rights and obligations of the Company under this Agreement will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of this Agreement.

(c) You acknowledge that the Option granted to you under the Plan, and its
underlying shares of Common Stock, are subject to all general Company policies
as amended from time to time, including the Company’s insider trading policies.

10. Severability. The provisions of this Agreement shall be deemed to be
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any person or any
circumstance, is held to be invalid or unenforceable under present or future
laws effective during the term of this Agreement, such provision shall be fully
severed, and in lieu thereof there shall automatically be added as part of this
Agreement a suitable and equitable provision in order to carry out, so far as
may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision.

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware and applicable
federal law.

12. Irrevocable Arbitration of Disputes.

(a) You and the Company agree that any dispute, controversy or claim arising
hereunder or in any way related to this Agreement, its interpretation,
enforceability, or applicability, that cannot be resolved by mutual agreement of
the parties shall be submitted to binding arbitration. The parties agree that
arbitration is the parties’ only recourse for such claims and hereby waive the
right to pursue such claims in any other forum, unless otherwise provided by
law. Any court action involving a dispute which is not subject to arbitration
shall be stayed pending arbitration of arbitrable disputes.

 

5.



--------------------------------------------------------------------------------

(b) You and the Company agree that the arbitrator shall have the authority to
issue provisional relief. You and the Company further agree that each has the
right, pursuant to California Code of Civil Procedure section 1281.8, to apply
to a court for a provisional remedy in connection with an arbitrable dispute so
as to prevent the arbitration from being rendered ineffective.

(c) Any demand for arbitration shall be in writing and must be communicated to
the other party prior to the expiration of the applicable statute of
limitations.

(d) The arbitration shall be administered by JAMS pursuant to its Employment
Arbitration Rules and Procedures. The arbitration shall be conducted in San
Diego by a former or retired judge or attorney with at least 10 years experience
in employment-related disputes, or a non-attorney with like experience in the
area of dispute, who shall have the power to hear motions, control discovery,
conduct hearings and otherwise do all that is necessary to resolve the matter.
The parties must mutually agree on the arbitrator. If the parties cannot agree
on the arbitrator after their best efforts, an arbitrator will be selected from
JAMS pursuant to its Employment Arbitration Rules and Procedures. The Company
shall pay the costs of the arbitrator’s fees.

(e) The arbitration will be decided upon a written decision of the arbitrator
stating the essential findings and conclusions upon which the award is based.
The arbitrator shall have the authority to award damages, if any, to the extent
that they are available under applicable law(s). The arbitration award shall be
final and binding, and may be entered as a judgment in any court having
competent jurisdiction. Either party may seek review pursuant to California Code
of Civil Procedure section 1286, et seq.

(f) It is expressly understood that the parties have chosen arbitration to avoid
the burdens, costs and publicity of a court proceeding, and the arbitrator is
expected to handle all aspects of the matter, including discovery and any
hearings, in such a way as to minimize the expense, time, burden and publicity
of the process, while assuring a fair and just result. In particular, the
parties expect that the arbitrator will limit discovery by controlling the
amount of discovery that may be taken (e.g., the number of depositions or
interrogatories) and by restricting the scope of discovery only to those matters
clearly relevant to the dispute. However, at a minimum, each party will be
entitled to at least one (1) deposition and shall have access to essential
documents and witnesses as determined by the arbitrator.

(g) The provisions of this Section shall survive the expiration or termination
of the Agreement, and shall be binding upon the parties.

THE PARTIES HAVE READ SECTION 12 AND IRREVOCABLY AGREE TO ARBITRATE ANY DISPUTE
IDENTIFIED ABOVE.

 

             (Company)                 (Optionee)

13. Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this document by and among, as applicable, your employer, and
the

 

6.



--------------------------------------------------------------------------------

Company and its subsidiaries and affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

You understand that the Company and your employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan (“Data”). You understand that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in your country or elsewhere, and
that the recipients’ country may have different data privacy laws and
protections than your country. You understand that you may request a list with
the names and addresses of any potential recipients of the Data by contacting
your local human resources representative. You authorize the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom you may elect to deposit
any shares of stock acquired upon exercise of the Option. You understand that
Data will be held only as long as is necessary to implement, administer and
manage your participation in the Plan. You understand that you may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, without cost, by contacting in writing your local human
resources representative. You understand, however, that refusing or withdrawing
your consent may affect your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

IN WITNESS WHEREOF, the undersigned have executed this Notice of Grant of Stock
Option and Option Agreement as of the Effective Date.

 

  CALLAWAY GOLF COMPANY       OPTIONEE LOGO [g84612g02v41.jpg]   By:            
    Samuel H. Armacost       George Fellows    

Chair of Compensation and

Management Succession Committee

     

 

7.



--------------------------------------------------------------------------------

EXHIBIT A

1. “Affiliate” means the Company’s “parent” or “subsidiary” as such terms are
defined in Rule 405 of the Securities Act (together “Affiliates”). The Board
shall have the authority to determine the time or times at which “parent” or
“subsidiary” status is determined within the foregoing definition of Affiliate.

2. A “Change in Control” means the following and shall be deemed to occur if any
of the following events occurs:

(a) Any person, entity or group, within the meaning of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934 (the “Exchange Act”) but excluding the
Company and its subsidiaries and any employee benefit or stock ownership plan of
the Company or its subsidiaries and also excluding an underwriter or
underwriting syndicate that has acquired the Company’s securities solely in
connection with a public offering thereof (such person, entity or group being
referred to herein as a “Person”) becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either the then outstanding shares of Common Stock or the combined voting power
of the Company’s then outstanding securities entitled to vote generally in the
election of directors; or

(b) Individuals who, as of the effective date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Company,
provided that any individual who becomes a director after the effective date
hereof whose election, or nomination for election by the Company’s shareholders,
is approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered to be a member of the Incumbent Board
unless that individual was nominated or elected by any Person having the power
to exercise, through beneficial ownership, voting agreement and/or proxy, 20% or
more of either the outstanding shares of Common Stock or the combined voting
power of the Company’s then outstanding voting securities entitled to vote
generally in the election of directors, in which case that individual shall not
be considered to be a member of the Incumbent Board unless such individual’s
election or nomination for election by the Company’s shareholders is approved by
a vote of at least two-thirds of the directors then comprising the Incumbent
Board; or

(c) Consummation by the Company of the sale, lease, exchange or other
disposition (in one transaction or a series of related transactions) by the
Company of all or substantially all of the Company’s assets or a reorganization
or merger or consolidation of the Company with any other person, entity or
corporation, other than

(i) a reorganization or merger or consolidation that would result in the voting
securities of the Company outstanding immediately prior thereto (or, in the case
of a reorganization or merger or consolidation that is preceded or accomplished
by an acquisition or series of related acquisitions by any Person, by tender or
exchange offer or otherwise, of voting securities representing 5% or more of the
combined voting power of all securities of the Company, immediately prior to
such acquisition or the first acquisition in such series of acquisitions)
continuing to represent, either by remaining outstanding or by being converted
into voting securities of another entity, more than 50% of the combined voting
power of the voting securities of the Company or such other entity outstanding
immediately after such reorganization or merger or consolidation (or series of
related transactions involving such a reorganization or merger or
consolidation), or



--------------------------------------------------------------------------------

(ii) a reorganization or merger or consolidation effected to implement a
recapitalization or reincorporation of the Company (or similar transaction) that
does not result in a material change in beneficial ownership of the voting
securities of the Company or its successor; or

(d) Approval by the shareholders of the Company or an order by a court of
competent jurisdiction of a plan of complete liquidation or dissolution of the
Company.

3. “Continuous Service” means that your service with the Company or its
Affiliates, whether as an employee, director or consultant, is not interrupted
or terminated. A change in the capacity in which you render service to the
Company or an Affiliate as an employee, consultant or director or a change in
the entity for which you render such service, provided that there is no
interruption or termination of the your service with the Company or an
Affiliate, shall not terminate your Continuous Service. For example, a change in
status from an employee of the Company to a consultant of a subsidiary or to a
director shall not constitute an interruption of Continuous Service. To the
extent permitted by law, the Board, in its sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of any
leave of absence approved by that party, including sick leave, military leave or
any other personal leave. Notwithstanding the foregoing, a leave of absence
shall be treated as Continuous Service for purposes of vesting in the Option
only to such extent as may be provided in the Company’s leave of absence policy,
in the written terms of any leave of absence agreement or policy applicable to
you, or as otherwise required by law.

 

2.



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE OF CLAIMS – GENERAL RELEASE

This Release of Claims – General Release (“Release”) is effective as of the date
provided for in Section 10 below, and is made by and between George Fellows
(“Employee”), and Callaway Golf Company (the “Company”), a Delaware corporation.
This Release is entered into in light of the fact that Employee’s employment
with the Company will terminate and Employee will be eligible to receive certain
post-termination rights or benefits only if Employee executes and delivers this
Release to the Company.

1. Consideration. In consideration for the payment or provision of such
post-termination rights or benefits, Employee agrees to the terms and provisions
set forth in this Release.

2. Release.

(a) Employee hereby irrevocably and unconditionally releases and forever
discharges the Company, its predecessors, successors, subsidiaries, affiliates
and benefit plans, and each and every past, present and future officer,
director, employee, representative and attorney of the Company, its,
predecessors, successors, subsidiaries, affiliates and benefit plans, and their
successors and assigns (collectively referred to herein as the “Releasees”),
from any, every, and all charges, complaints, claims, causes of action, and
lawsuits of any kind whatsoever, including, to the extent permitted under the
law, all claims which Employee has against the Releasees, or any of them,
arising from or in any way related to circumstances or events arising out of
Employee’s employment by the Company, including, but not limited to, harassment,
discrimination, retaliation, failure to progressively discipline Employee,
termination of employment, violation of state and/or federal wage and hour laws,
violations of any notice requirement, violations of the California Labor Code,
or breach of any employment agreement, together with any and all other claims
Employee now has or may have against the Releasees through and including
Employee’s date of termination from the Company, provided, however, that
Employee does not waive or release the right to enforce the Agreement, the right
to enforce any stock option, restricted stock, retirement, welfare or other
benefit plan, agreement or arrangement, or any rights to indemnification or
reimbursement, whether pursuant to charter and by-laws of the Company or its
affiliates, applicable state laws, D&O insurance policies or otherwise. EMPLOYEE
ALSO SPECIFICALLY AGREES AND ACKNOWLEDGES THAT EMPLOYEE IS WAIVING ANY RIGHT TO
RECOVERY AGAINST RELEASEES BASED ON STATE OR FEDERAL AGE, SEX, PREGNANCY, RACE,
COLOR, NATIONAL ORIGIN, MARITAL STATUS, RELIGION, VETERAN STATUS, DISABILITY,
SEXUAL ORIENTATION, MEDICAL CONDITION OR OTHER ANTI-DISCRIMINATION LAWS,
INCLUDING, WITHOUT LIMITATION, TITLE VII, THE AMERICANS WITH DISABILITIES ACT,
THE CALIFORNIA FAIR HOUSING AND EMPLOYMENT ACT, THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, THE FAMILY MEDICAL RIGHTS ACT, THE CALIFORNIA FAMILY
RIGHTS ACT OR BASED ON THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OR THE WORKER
ADJUSTMENT AND RETRAINING NOTIFICATION ACT, ALL AS AMENDED, WHETHER SUCH CLAIM
BE BASED UPON AN ACTION FILED BY EMPLOYEE OR A GOVERNMENTAL AGENCY.

(b) Employee understands that rights or claims under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621, et seq.) that may arise after the date
this Release is executed are not waived. Nothing in this Release shall be
construed to prohibit Employee from exercising Employee’s right to file a charge
with the Equal Employment Opportunity Commission or from participating in any
investigation or proceeding conducted by the Equal Employment Opportunity
Commission.

 

3.



--------------------------------------------------------------------------------

(c) Employee understands and agrees that if Employee files such a charge, the
Company has the right to raise the defense that the charge is barred by this
Release.

3. Employee also waives all rights under Section 1542 of the Civil Code of the
State of California. Section 1542 provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

4. Governing Law. This Release shall be construed and enforced in accordance
with the internal laws of the State of California.

5. Binding Effect. This Release shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, personal representatives,
successors and assigns.

6. Irrevocable Arbitration of Disputes.

(a) Employee and the Company agree that any dispute, controversy or claim
arising hereunder or in any way related to this Release, its interpretation,
enforceability, or applicability, or relating to Employee’s employment, or the
termination thereof, that cannot be resolved by mutual agreement of the parties
shall be submitted to binding arbitration. This includes, but is not limited to,
alleged violations of federal, state and/or local statutes, claims based on any
purported breach of duty arising in contract or tort, including breach of
contract, breach of the covenant of good faith and fair dealing, violation of
public policy, violation of any statutory, contractual or common law rights, but
excluding workers’ compensation, unemployment matters, or any matter falling
within the jurisdiction of the state Labor Commissioner. The parties agree that
arbitration is the parties’ only recourse for such claims and hereby waive the
right to pursue such claims in any other forum, unless otherwise provided by
law. Any court action involving a dispute which is not subject to arbitration
shall be stayed pending arbitration of arbitrable disputes.

(b) Employee and the Company agree that the arbitrator shall have the authority
to issue provisional relief. Employee and the Company further agree that each
has the right, pursuant to California Code of Civil Procedure Section 1281.8, to
apply to a court for a provisional remedy in connection with an arbitrable
dispute so as to prevent the arbitration from being rendered ineffective.

(c) Any demand for arbitration shall be in writing and must be communicated to
the other party prior to the expiration of the applicable statute of
limitations.

(d) The arbitration shall be conducted pursuant to the procedural rules stated
in the National Rules for Resolution of Employment Disputes of the American
Arbitration Association (“AAA”). The arbitration shall be conducted in San Diego
by a former or retired judge or attorney with at least 10 years experience in
employment-

 

4.



--------------------------------------------------------------------------------

related disputes, or a non-attorney with like experience in the area of dispute,
who shall have the power to hear motions, control discovery, conduct hearings
and otherwise do all that is necessary to resolve the matter. The parties must
mutually agree on the arbitrator. If the parties cannot agree on the arbitrator
after their best efforts, an arbitrator from the Judicial Arbitration and
Mediation Service will be selected pursuant to the American Arbitration
Association National Rules for Resolution of Employment Disputes. The Company
shall pay the costs of the arbitrator’s fees.

(e) The arbitration will be decided upon a written decision of the arbitrator
stating the essential findings and conclusions upon which the award is based.
The arbitrator shall have the authority to award damages, if any, to the extent
that they are available under applicable law(s). The arbitration award shall be
final and binding, and may be entered as a judgment in any court having
competent jurisdiction. Either party may seek review pursuant to California Code
of Civil Procedure Section 1286, et seq.

(f) It is expressly understood that the parties have chosen arbitration to avoid
the burdens, costs and publicity of a court proceeding, and the arbitrator is
expected to handle all aspects of the matter, including discovery and any
hearings, in such a way as to minimize the expense, time, burden and publicity
of the process, while assuring a fair and just result. In particular, the
parties expect that the arbitrator will limit discovery by controlling the
amount of discovery that may be taken (e.g., the number of depositions or
interrogatories) and by restricting the scope of discovery only to those matters
clearly relevant to the dispute. However, at a minimum, each party will be
entitled to at least one deposition and shall have access to essential documents
and witnesses as determined by the arbitrator.

(g) The provisions of this section shall survive the expiration or termination
of the Release, and shall be binding upon the parties.

THE PARTIES HAVE READ SECTION 6 AND IRREVOCABLY AGREE TO ARBITRATE ANY DISPUTE
IDENTIFIED ABOVE.

 

______ (Employee)    ______ (Company)

7. Counterparts. This Release may be executed in one or more counterparts which,
when fully executed by the parties, shall be treated as one agreement.

8. Advice of Counsel. The Company hereby advises Employee in writing to discuss
this Release with an attorney before executing it. Employee further acknowledges
that the Company will provide Employee twenty-one (21) days within which to
review and consider this Release before signing it. Should Employee decide not
to use the full twenty-one (21) days, then Employee knowingly and voluntarily
waives any claims that he was not in fact given that period of time or did not
use the entire twenty-one (21) days to consult an attorney and/or consider this
Release.

9. Right to Revoke. The parties acknowledge and agree that Employee may revoke
this Release for up to seven (7) calendar days following Employee’s execution of
this Release and that it shall not become effective or enforceable until the
revocation period has expired. The parties further acknowledge and agree that
such revocation must be in writing addressed to Steven C. McCracken, Senior
Executive Vice President and Chief Administrative Officer, Callaway Golf
Company, 2180 Rutherford Road, Carlsbad, California 92008, and received no later
than midnight on the seventh day following the execution of this Release by
Employee. If Employee revokes this Release under this section, it shall not be
effective or enforceable, and Employee will not receive the consideration
described in Section 1 above.

 

5.



--------------------------------------------------------------------------------

10. Effective Date. If Employee does not revoke this Release in the timeframe
specified in Section 9 above, the Release shall become effective at 12:01 a.m.
on the eighth day after it is fully executed by the parties.

11. Severability. In the event any provision or provisions of this Release is or
are held invalid, the remaining provisions of this Release shall not be affected
thereby.

IN WITNESS WHEREOF, the parties hereto have executed this Release on the dates
set forth below, to be effective as of the date set forth in Section 10 above.

 

Employee    

Company

Callaway Golf Company, a Delaware corporation

      By:     George Fellows       [Authorized Signature] Dated:         Dated:
   

 

6.